Citation Nr: 0507343	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active duty service from March 1948 to March 
1952 and from February 1959 to June 1975.  He died in June 
2002.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, in which the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran died in June 2002, at the age of 71.  The 
immediate cause of death was acute myelogenous leukemia.

3.  At the time of the veteran's death, service connection 
was in effect for pes planus and chest wound residuals, both 
rated as noncompensable.

4.  There is no competent medical evidence of acute 
myelogenous leukemia or any other form of cancer, during the 
veteran's active military service, or during the first post 
service year.




5.  There is no medical opinion linking the veteran's fatal 
acute myelogenous leukemia with his active military service 
or to Agent Orange exposure during service.

6.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1310, 3501, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In July 2002, the appellant filed a claim for service 
connection for cause of the veteran's death.  In an August 
2002 letter, the RO informed her of the information and 
evidence needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to advise VA of or submit any further 
evidence that pertains to the claim.  

Moreover, the claimant was provided with a copy of the 
October 2002 rating decision and the August 2003 statement of 
the case.  These documents provided the claimant with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding her claims.  By way of 
these documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
claimant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service medical records and post-service 
medical records.  Under the circumstances in this case, the 
claimant has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The appellant has claimed that the veteran's fatal acute 
myelogenous leukemia was the result of his exposure to Agent 
Orange during service.  VA regulations provide that, if a 
veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e) (2004).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The evidence provided on 
the veteran's separation papers, DD Form 214, establish that 
he served in Vietnam during the Vietnam era.  As such, he is 
presumed to have been exposed to herbicide agents, Agent 
Orange, during military service.

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia; 
abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630-27641 
(May 20, 2003) (emphasis added); see also Notice, 67 Fed. 
Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 
11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2004).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2004).


Factual Background

The death of the appellant's late husband was caused by acute 
myelogenous leukemia.  An autopsy was not performed.  It is 
the appellant's contention that her husband developed acute 
myelogenous leukemia as a result of herbicide exposure while 
serving in Vietnam.

The veteran's service medical records for his second period 
of service are not currently of record, despite attempts by 
the RO to obtain them.  A response dated in 2004 to a request 
for records indicates that the veteran's service medical 
records were previously furnished in September 2002 and that 
no additional service medical records are unavailable.  The 
only records available from the veteran's military service 
are service medical records for first period of service, 
which are negative for complaints or findings of any 
pertinent disability.  

Efforts were made by the RO to obtain the veteran's service 
medical records from his second period of service, and 
certification of their unavailability was received from the 
National Personnel Records Center in 2004.  The Board points 
out that the RO has requested that the appellant furnish any 
service medical records in her possession, but she has not 
provided any such records.  Accordingly, another attempt to 
procure the service medical records or other relevant 
evidence is not necessary.  In light of the absence of 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to the appellant's 
claim.

Post service records include VA and private medical records, 
which together cover the period from 1953 to 2002.  There is 
no evidence of myelogenous leukemia or any other cancer being 
manifested during the year after the veteran completed his 
active service.  The first clinical indication of myelogenous 
leukemia is not until July 2000, when the veteran first 
presented with night sweats, fever, lethargy, fatigue and 
anorexia.  He underwent a bone marrow biopsy, which was 
consistent with possible leukemia.  A repeat bone marrow 
confirmed the diagnosis of myelodysplastic syndrome.  The 
remaining medical reports document treatment the veteran 
received for acute myelogenous leukemia.

A certificate of death indicates that the veteran died in 
June 2002.  The immediate cause of death was acute 
myelogenous leukemia.  The certifying physician noted the 
interval between onset of the terminal condition and death as 
22 months.  No underlying or related causes were listed.

Analysis

At the time of his death the veteran had established service 
connection for pes planus and chest wound.  There is no 
evidence in the record to indicate that either disability was 
a contributing cause of the veteran's death.  None of the 
treatment notes suggest that there was a relationship between 
the service-connected disabilities and the veteran's acute 
myelogenous leukemia or his death.  Moreover, the death 
certificate does not list any contributory causes of death, 
but is limited solely to acute myelogenous leukemia.  The 
appellant has presented no medical evidence to refute this 
finding.  Therefore, the Board finds that the veteran's 
service-connected disabilities were not a contributory cause 
of his death.

In the present case the veteran died of acute myelogenous 
leukemia, which is not one of the diseases warranting service 
connection on a presumptive basis because of Agent Orange 
exposure during service.  Moreover, forms of leukemia, other 
than chronic lymphocytic leukemia, are on the list of 
diseases which VA has specifically determined do not warrant 
presumptive service connection because of Agent Orange 
exposure.  The veteran's death certificate specifically 
identifies his fatal cancer as "acute myelogenous leukemia.  
Private treatment reports dated in 2000 specifically indicate 
that the veteran's leukemia was "acute myelogenous 
leukemia."  As such, the preponderance of the evidence is 
against the claim on this basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the instant case there is no competent medical evidence of 
record which links the veteran's fatal acute myelogenous 
leukemia to Agent Orange exposure during service.  The RO has 
obtained private medical treatment records related to the 
veteran's treatment for his fatal acute myelogenous leukemia.  
There is nothing in these records, which in any way relates 
his fatal condition to military service or to exposure to 
Agent Orange during service.  The preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  He veteran died of acute 
myelogenous leukemia approximately 25 years after he 
separated from service.  There is no evidence of record that 
relates his fatal leukemia to military service or to any 
incident therein, to include as due to exposure to Agent 
Orange.


ORDER

Service connection for cuase of the veteran's death is 
denied.  



____________________________________________
Kathy A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


